Title: From Alexander Hamilton to William Seton, 4 April 1792
From: Hamilton, Alexander
To: Seton, William



My Dear Sir
PhiladelphiaApril 4th 1792

The post of this day brought me a letter from you. I am pained, beyond expression, at the picture you and others give me of the situation of my fellow Citizens—especially as an ignorance of the extent of the disorder renders it impossible to judge whether any adequate remedy can be applied.
You may apply another 50 000 Dollars to purchases at such time as you judge it can be rendered most useful. The prices may be 20/ for 6 per Cents 12 for three’s and 12/6 for deferred. The law & the object require that it should be known you purchase for the public. I shall by the next post send an Official authorisation.
I have doubt however whether it will be best to apply this immediately or wait the happening of the crisis which I fear is inevitable. If as is represented a pretty extensive explosion is to take place—the depression of the funds at such a moment will be in the extreme and then it may be more important than now to enter the market in force. I can in such case without difficulty add a hundred thousand Dollars probably a larger Sum. But you who are on the spot being best able to calculate consequences I leave the proper moment of operating to your judgment. To relieve the distressed and to support the funds are primary objects.
As it may possibly become adviseable for the Bank to receive payments in Stock from embarrassed persons, it may not be amiss that you should know as a guide That there are at this moment orders from a respectable Dutch concern to purchase 6 ⅌ Cents at 24/ if bills can be sold at par. Of this I have the most unequivocal evidence. This is a proof that foreigners will be willing to give that price.
How vexatious that imprudent speculations of Individuals should lead to an alienation of the National property at such under rates as are now given!
I presume your greatest embarrassments arise from the contracts to pay and deliver not yet at issue. Is it possible to form any conjecture of their extent?
Affectionately Yrs
A Hamilton
P. S. I will thank you for a memorandum, in confidence, of how much remains unexpended in Bank of the sums which have been passed to the Credit of the Commissioner of Loans at different times,
William Seton Esqr.
